Citation Nr: 0826567
Decision Date: 07/07/08	Archive Date: 10/09/08

DOCKET NO. 05-38 065                        DATE AUG 07 2008

On appeal from the Department of Veterans Affairs Regional Office in Los Angeles, California 

THE ISSUES 

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss. 

2. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for tinnitus. 

3. Service connection for a right knee disability. 
REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Emily Tamlyn, Associate Counsel 

INTRODUCTION 

The veteran served on active military duty from February 1973 to June 1977 and from September 1982 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California. In an April 2005 decision, the RO determined that new and material evidence sufficient to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus had not been received. The RO also denied service connection for a right knee disability in the April 2005 decision. 

As explained in the following decision, the Board has determined that new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received. The issues of service connection for bilateral hearing loss and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT 

1. In February 1994. the RO denied service connection for bilateral hearing loss and tinnitus. The veteran did not initiate an appeal of that denial within one year. 

2. The evidence received since the RO's February 1994 decision is both new and material and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus. 

3. Tinnitus had its onset in service. 

- 2 - 

CONCLUSIONS OF LAW 

1. The RO's February 1994 decision that denied service connection for hearing loss and tinnitus is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104. 20.200, 20.302, 20.1103 (2007). 

2. The evidence received since the RO's February 1994 decision is new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

3. Tinnitus was incurred in service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102. 3.303 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and to Assist 

On November 9. 2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA). 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102. 3.156(a). 3.159. 3.326(a) (2007). This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Without deciding whether the notice and development requirements of VCAA have been satisfied with regard to the veteran's claims to reopen the previously denied issues of entitlement to service connection for bilateral hearing loss and tinnitus in the 
present case, the Board concludes that the new law does not preclude the Board from adjudicating these matters. This is so because the Board is taking action favorable to the veteran with regard to the new and material issues on appeal, and a decision at this point poses no risk of prejudice to him. See. e.g., Bernard v. Brown. 4 Vet. App. 384 (1993); VAOPGCPREC 16-92,57 Fed. Reg. 49,747 (1992). 

- 3 - 

As the Board is granting the claim for service connection for tinnitus, the agency of original jurisdiction will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). Therefore, it is not prejudicial to the appellant for the Board to proceed to finally decide the issues discussed in this decision. See Conway v. Principi. 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless error). 

Analysis 

A veteran may reopen a previously and finally denied claim by submitting new and material evidence. 38 C.F.R. § 3.156(a) (2007). The regulation regarding new and material evidence has been amended. See 38 C.F.R. § 3.156(a) (2007). The amendment to 38 C.F.R. § 3.156(a) applies only to claims to reopen finally decided issues which were received on or after August 29, 2001. In the present case, the veteran's request to reopen his claims for service connection for bilateral hearing loss and tinnitus was filed in December 2004. Therefore, the amended version of the regulation applies. 

According to the revised standard, new evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that. by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2007). See also Hodge v. West, 155 F.3d 1356.1359 (Fed. Cir. 1998). In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed. Justus v. Principi, 3 Vet. App. 510. 512, 513 (1992). 

- 4 - 

A. Bilateral Hearing Loss 

At the time of the February 1994 decision, service treatment records were negative for complaints of, treatment for, or findings of hearing loss for VA disability compensation purposes. An August 1992 service medical record states: 
"Longstanding 1 hearing on right [ear] in 6000 Hz range. Please evaluate prior to separation." Additionally, a provisional diagnosis of "high-frequency hearing loss" is given. A VA examiner in December 1992 stated the veteran had "normal hearing sensitivity" in both ears. 

With no competent evidence of a diagnosed bilateral hearing loss associated with the veteran's active military duty, the RO denied service connection. A veteran did not initiate an appeal on that denial and the RO's decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007). 

Post-service medical records were submitted by the veteran during the current appeal. In a private medical record dated July 2005 a private audiologist noted "a severe drop at 6 KHz" for the right ear. In another private medical record, dated September 2005, a private physician stated: "The patient had an audiometric evaluation on July 19,2005; this revealed high freq (sic) hearing loss on the right ear, and is chronic." 

Finally, in an October 2007 private medical record, a private physician diagnosed the veteran with "a dramatic high frequency sensorineural hearing loss on the right on audiometric testing and a mild loss on the left." This physician concluded: 
"Given that no other etiology of the hearing loss ... [was] found, it is likely that the loss is due to noise exposure during his years in the military working around jet engines and the like." 

At the time of the Board's February 1994 decision, there was no competent evidence of a diagnosed bilateral hearing loss disability associated with the veteran's active military duty. Additional evidence received since that earlier 

- 5 - 

decision, including the post-service medical reports dated September 2005 and October 2007, provide a diagnosis of hearing loss possibly related to the right ear. 

This additional medical evidence is clearly probative because, for the first time. competent evidence of a diagnosis of a bilateral hearing loss disability has been presented. The Board finds, therefore, that the additional evidence received since the prior final denial of service connection for a bilateral hearing loss disability in February 1994 raises a reasonable possibility of substantiating this issue. See 38 C.F.R. § 3.156(a) (2007). This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for a bilateral hearing loss disability. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007). 

B. Tinnitus 

At the time of the February 1994 decision, service medical records showed that the veteran reported a complaint of "new-onset right-sided tinnitus (buzzing)" in August 1992. Another service medical record (dated November with the year illegible) notes ringing in the ears due to a viral syndrome. The veteran was given a VA examination in December 1992. The examiner noted that the veteran reported intermittent tinnitus in the right ear "but [was] unable to give a specific date of onset". 

With no competent evidence of diagnosed tinnitus associated with the veteran's active military duty, the RO denied service connection. The RO determined that no evidence of a head injury, concussion, or acoustic trauma was noted. The RO's decision became final because the veteran did not initiate an appeal of the denial. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007). 

Post-service medical records were submitted by the veteran during the current appeal. In a private medical record dated July 2005 a private audiologist noted the veteran "reports tinnitus in his right ear only." In another private medical record, dated September 2005, a private physician noted the veteran's tinnitus in the 

- 6 - 

context of it's relation to the veteran's hearing loss by stating: "This may be assoc(iated] with his tinnitus." In an October 2007 private medical record, a private physician concluded: "Given that no other etiology of the ... tinnitus [was] found, it is likely that the loss is due to noise exposure during his years in the military working around jet engines and the like." 

At the time of the Board's February 1994 decision, there was no competent evidence of diagnosed tinnitus associated with the veteran's active military duty. Additional evidence received since that earlier decision, including the post-service medical reports dated July 2005, September 2005 and October 2007, provide diagnoses of tinnitus that is associated with service. 

This additional medical evidence is clearly probative because, for the first time, competent evidence of a diagnosis of tinnitus has been presented. The Board finds, therefore, that the additional evidence received since the prior final denial of service connection for tinnitus in February 1994 raises a reasonable possibility of substantiating this issue. See 38 CF.R. § 3.156(a) (2007). This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for tinnitus. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007). 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits. As the Board is granting the benefits sought (service connection for tinnitus), the Board finds that the veteran would not be prejudiced by its review of the merits at this time. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under the law, service connection can be granted for any disability resulting from disease or injury incurred in or aggravated during active military service in wartime. 38 U.S.C.A. §§ 1110, 1131 (West 2002). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, 

- 7 - 

as distinguished from isolated findings or a diagnosis including the word "chronic". See 38 C.F.R. § 3.303 (2007 

The Court has established the following rules with regard to claims addressing the issue of chronicity. The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. If (1) the condition is observed during service, (2) continuity of symptomatology is demonstrated thereafter and (3) competent evidence relates the present condition to that symptomatology, service connection may be established. See Savage v. Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the issue involves questions of medical diagnosis or an opinion as to medical causation, competent medical evidence is required). 

As tinnitus was exhibited in service, was diagnosed on examination shortly following active duty and current clinical opinion relates tinnitus to active duty, the claim of service connection for tinnitus is substantiated and the claim is allowed. 

ORDER 

New and material evidence having been received to reopen the previously denied claims for service connection for a bilateral hearing loss and tinnitus, the appeal is granted to this extent. 

Service connection for tinnitus is allowed. 

- 8 - 

REMAND 

Bilateral Hearing Loss 

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss disability, the Board must now consider the de novo issue of entitlement to service connection for bilateral hearing loss. As previously discussed in this decision, the VA examiner in December 1992 stated that the veteran had "normal hearing sensitivity in both ears." Since the December 1992 VA examination, the veteran has submitted private medical records with diagnoses of bilateral hearing loss. It is not clear from the private audiograms that the veteran has a hearing loss for VA purposes. 

The veteran has not been accorded a VA audiological examination during the current appeal. On remand, the veteran should be accorded an opportunity to undergo a current VA audiological examination to determine, to the extent possible, the etiology of his diagnosed bilateral hearing loss-in light of all competent evidence of record, including service and post-service medical reports, and his competent complaints since service. See 38 U.S.C.A. § 5l03A(d) (West 2002): 38 C.F.R. § 3.l59(c)(4) (2007); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim). 

Right Knee Disability 

Service medical records show that in March 1991 the veteran had an injury which involved his right knee. During the current appeal, the veteran submitted a postservice private medical record which discusses his right knee, but provides no physician signature, no date, no diagnosis and a prognosis of "fair." 

In an August 2005 record, another private physician states that he examined an M.R.I. of the veteran's knee which "revealed a tear in the right knee meniscus and degenerative joint changes.' The private physician concluded: "In my professional 

- 9 - 

opinion the misdiagnosis/ lack of physical rehabilitation of Mr. [redacted]s right knee at the time of the injury is the primary reason that his condition has become chronic and continues to limit his activities of daily living." 

The veteran has not been given a VA examination for his right knee during the current appeal. On remand, the veteran should be accorded an opportunity to undergo a current V A orthopedic examination to determine, to the extent possible, the etiology of his right knee disability-in light of all competent evidence of record, including service and post-service medical reports, and his competent complaints since service. See 38 U.S.C.A. § 5103A(d) (West 2002)~ 38 C.F.R. § 3.159(c)(4) (2007); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim). 

Accordingly. the case is REMANDED for the following action: 

1. A corrective letter fully complying with the VCAA notification requirements pertaining to the de novo claim for service connection for bilateral hearing loss should be issued. Specifically. the letter should: 

(a) Notify the veteran of the information and evidence necessary to substantiate his claims of service connection for bilateral hearing loss: 

(b) Notify the veteran of the information and evidence he is responsible for providing; 

(c) Notify the veteran of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will 

- 10- 

make as many requests as are necessary to obtain relevant records from a Federal department or agency; and 

(d) Notify the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

2. The veteran should be scheduled for a VA audiological examination to determine the nature, extent, and etiology of any hearing loss disability that he may have. The claims folder must be made available to the examiner in conjunction with the examination. All indicated studies testing should be conducted. All pertinent pathology should be noted in the examination report. 

For any hearing loss disability found, the examiner should be requested to indicate whether there is a 50 percent probability or greater that clinical onset began in service or is otherwise related to active service. In answering this question. the examiner should address the service and post-service medical records, and specifically the October 2007 private medical opinion. Complete rationale should be given for all opinions reached. 

3. The veteran should be scheduled for a VA orthopedic examination to determine the nature, extent, and etiology of any right knee disability that he may have. The claims folder must be made available to the examiner in conjunction with the examination. All indicated studies testing, including X-rays, should 

- 11 - 


be conducted. All pertinent pathology should be noted in the examination report. 

For any right knee disability diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active service. In answering this question, the examiner should address the service and post-service medical records, and the veteran's complaints. Complete rationale should be given for all opinions reached. 

4. Thereafter, the agency of original jurisdiction should re-adjudicate the claims for service connection for bilateral hearing loss, tinnitus and a right knee disability. If the decision remains in any way adverse to the veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record. An appropriate period of time should be allowed for response. 

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

- 12 - 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008 ). 

THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals 

- 13  




